DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.
Response to Amendment
	The amendment filed 06/23/2021 has been entered. Claims 1-3, 5, 13-14, 18, 30, and 35-36 remain pending in the application, claim 4, 6-12, 15-17, 19-29, and 31-34 have been cancelled, and claims 37-38 have been added. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Final Office Action mailed 12/23/2020.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 06/23/2021, with respect to the rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the interpretation of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gibbs/Matera JR (see rejection below).
 Claim Objections
Claims 1, 3, and 30 are objected to because of the following informalities: 
Claim 1 and 30 lines 7-8 “the marking portion is an absorbent pad containing a marking medium, held, and presented within a housing” is inconsistent with the drawings since it 
Claims 1 and 30 line 9 “co-operate” should read “cooperate”
Claims 1 and 30 line 13 “to prevent it from drying out” should read “to prevent the absorbent pad from drying out”
Claim 3 line 1 “wherein the marking” should read “wherein the marking portion”
Claim 30 lines 18-19 “the treatment application portion” should read “the treatment applicator portion”
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 18, 35, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the pre-stamped ink pad" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the pre-stamped ink pad will be interpreted as the absorbent pad.

Claim 18 recites the limitation "the needle" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the needle will be interpreted as the applicator.
Claim 35 lines 1-2 “wherein the cassette includes a treatment applicator portion guard that covers and operatively uncovers the treatment applicator portion” is unclear whether this is the same treatment applicator portion guard as recited in claim 30 lines 14-15 “the cassette when mounted to the operative end forms at least in part a guard over the treatment applicator portion”. For the purposes of examination, the treatment applicator portion guard and the guard will be interpreted the same.
Claim 35 is dependent off of canceled claim 33. For the purposes of examination, claim 35 will be interpreted as it is dependent off of claim 30.
Claim 38 recites the limitation "the applicator" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the applicator will be interpreted as the treatment applicator portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 13, 18, 30, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (US Patent 6,482,187) in view of Matera, JR (US PGPub 2001/0037124).
With regards to claim 1, Gibbs discloses (Figures 1-14) an animal marking and treatment apparatus 10, comprising: 
an animal treatment apparatus 10 to apply an animal treatment to a surface or subcutaneous layer at a treatment location of an animal via an applicator 40 at an operative end (figures 1 and 10), and 
a marking portion 50 (Col 6 lines 1-6), attached to the animal treatment apparatus 10, and located at the operative end (figures 1 and 10); 
the marking portion 50 is an absorbent pad containing a marking medium (Col 6 lines 1-6), held by a housing 30, and the housing 30 has a mounting portion 32, at an opposing end to that holding the absorbent pad 50, to co-operate with a mount on the operative end of the treatment apparatus 16 (Figure 2; Col 5 lines 2-5);
the housing 30 holding the absorbent pad 50 and the mounting portion 32 form a cassette 26 that can be attached and removed from the treatment apparatus 10 (can be attached and removed via threaded screws; Col 8 lines 30-35);
the cassette 26 when mounted to the operative end forms at least in part a guard 34 (Col 8 lines 7-11) over the applicator 40 at the operative end;

such that when the animal receives the treatment, the marking portion 50 marks the treatment location “T” by stamping at the same time, the animal treatment being applied through a hollow center of the marking portion 50, and the hollow center encircles, at a distance away from, the treatment location where the treatment was applied (Figures 10-14; Col 7 line 39 – Col 8 line 14).
Gibbs is silent wherein the cassette includes a removably replaceable cover for the absorbent pad to prevent it drying out; and wherein the marking medium is presented within a housing.
However, in the same field of endeavor, Matera, JR teaches (Figures 1-3) wherein an end cap 14 is removably mounted to the ink cartridge to close the port (paragraphs 4 and 23). The end cap of Matera JR in combination with the apparatus of Gibbs would result in the marking medium of Gibbs held within a housing that includes the end cap of Matera JR.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Gibbs to include the removably replaceable cover of Matera JR for the purpose of keeping the device hermetically sealed and sterile (Paragraph 30 of Matera JR).
With regards to claim 2, Gibbs further discloses wherein no additional movement or operation is required from an operator to stamp the mark over the movement or operation of treating the animal (Col 7 line 39 – Col 8 line 14; Figures 10-14).
With regards to claim 3, Gibbs further discloses wherein the marking also marks the location of where the treatment was applied (Col 8 lines 12-14).
With regards to claim 5, Gibbs further discloses wherein the marking portion 50 is circular and configured for leaving a circular mark on the animal (Col 5 line 67 – Col 6 line 2; Figure 1).
With regards to claim 13, Gibbs further discloses wherein the cassette 26 is removably replaceable when the pre-stamped ink pad 50 is exhausted (can be attached and removed via threaded screws; Col 8 lines 30-35).
With regards to claim 18, Gibbs further discloses wherein the cassette 26 forms an applicator guard 34 that covers the applicator 40 of the treatment apparatus (Col 8 lines 7-11), and which operatively uncovers the needle 40 when the treatment apparatus is applied to the surface “T” of the animal (Figure 10).
With regards to claim 30, Gibbs discloses (Figures 1-14) an animal marking and treatment apparatus 10, comprising: 
an animal treatment apparatus 10 having an operative end with a treatment applicator portion 40, the animal treatment apparatus 10 being configured to apply an animal treatment to a surface or subcutaneous layer at a treatment location of an animal via the treatment applicator portion 40 at an operative end (figures 1 and 10); and 
a marking portion 50 (Col 6 lines 1-6), attached to the animal treatment apparatus 10, and located at the operative end (figures 1 and 10); 
the marking portion 50 is an absorbent pad containing a marking medium (Col 6 lines 1-6), held by a housing 30, and the housing 30 has a mounting portion 32, at an opposing end to that holding the absorbent pad 50, to co-operate with a mount on the operative end of the treatment apparatus 16 (Figure 2; Col 5 lines 2-5);
the housing 30 holding the absorbent pad 50 and the mounting portion 32 form a cassette 26 that can be attached and removed from the treatment apparatus 10 (can be attached and removed via threaded screws; Col 8 lines 30-35);
the cassette 26 when mounted to the operative end forms at least in part a guard 34 (Col 8 lines 7-11) over the treatment applicator portion 40 at the operative end;

the marking portion 50 further surrounding and being separated from the treatment application portion 40 (Figures 1 and 2, can be removed via threaded screws Col 8 lines 30-35), wherein the animal treatment apparatus 10 is configured to apply the mark and animal treatment at the same time, the animal treatment being applied though the hollow center of the marking portion 50 (Figures 10-14; Col 7 line 39 – Col 8 line 14); and
wherein when the animal treatment and the mark are applied to the animal, the mark encircles, and is separated from, the treatment location (Figures 10-14; Col 7 line 39 – Col 8 line 14).
Gibbs is silent wherein the cassette includes a removably replaceable cover for the absorbent pad to prevent it drying out; and wherein the marking medium is presented within a housing.
However, in the same field of endeavor, Matera, JR teaches (Figures 1-3) wherein an end cap 14 is removably mounted to the ink cartridge to close the port (paragraphs 4 and 23). The end cap of Matera JR in combination with the apparatus of Gibbs would result in the marking medium of Gibbs held within a housing that includes the end cap of Matera JR.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Gibbs to include the removably replaceable cover of Matera JR for the purpose of keeping the device hermetically sealed and sterile (Paragraph 30 of Matera JR).
With regards to claim 35, Gibbs further discloses wherein the cassette 26 includes a treatment applicator portion guard 34 that covers and uncovers the treatment applicator portion 40 of the treatment apparatus 10 (Figure 10; Col 8 lines 7-11)
With regards to claim 36, Gibbs further discloses wherein the marking portion 50 is shaped as a circular ring and configured for applying the marking as a circular ring marking on the animal (Col 5 line 67 – Col 6 line 2; Figure 1).
With regards to claims 37-38, Gibbs further discloses wherein the applicator 40 is selected from a needle 40 to apply subcutaneous treatment (Col 7 lines 39-42).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 includes the limitation of “an offset bracket to attach to the mount and to which the mounting portion can attach to offset the marking portion when the animal treatment is applied outside the periphery of the marking portion.” This is a novel concept as the mounting portion 32/16 of Gibbs discloses a threaded screw arrangement for the mounting of the needle plug assembly 26. However, this mounting arrangement extends longitudinally from the axis and is not offset where animal treatment can be applied outside the periphery of the marking portion. It would be novel to add an offset bracket to this type of arrangement and therefore would be allowable if rewritten in independent form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        08/27/2021

/MELANIE R TYSON/Primary Examiner, Art Unit 3771